Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                        DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered. Claims 1-7 and 12-20 were pending in the application. Claims 1-7 and 12-20 have been allowed.  
   Response to Arguments
Applicant’s arguments, see remarks, filed on 03/29/2021, with respect to 35 USC 103 type rejections of claims 1-8, 10 and 15-20 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections are withdrawn based on applicant’s arguments and because of further amendments are made to the claims. Applicant’s arguments, see remarks, filed on 03/29/2021, with respect to 35 USC 103 type rejections of claims 12-14 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections of claims 12-14 are withdrawn based on applicant’s arguments and because of further amendments are made to the claims. 
                               Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 

No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, amendments made to the independent claims, further search conducted, and prosecution history of the instant application. See MPEP 1302.14(1).
Kim, EP 2562667 A1, Schieman et al,  US 2017/0118611 A1 and Shepard, US 2016/0353237 A1 were cited as the closest prior arts of the record during the prosecution of the instant application, however these references taken singly or in combination with one another do not teach/ suggest all of the claimed limitations in the instant application.
                                                         Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent 

/SHANTO ABEDIN/Primary Examiner, Art Unit 2494